      Case 2:19-cv-00209 Document 7 Filed on 06/08/20 in TXSD Page 1 of 4
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        June 08, 2020
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               §   CIVIL ACTION NO. 2:19-CV-00209
                                                  §
JOSE A. GARZA                                     §

                                                ORDER

       Pending before the Court is the United States of America’s (“Government”) Motion for

Entry of Default against Jose A. Garza (“Defendant”). (D.E. 6). The Court DENIES the motion

due to inadequate service and DISMISSES the case without prejudice.

I.     JURISDICTION
       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1345.

II.    FACTUAL & PROCEDURAL BACKGROUND
       On July 30, 2019, the Government filed a complaint against the Defendant for failure to

pay a student loan the Defendant allegedly received in the amount of $9,745.63. (D.E. 1). The

Government requested to recover $17,784.78 which includes accumulated interest,

administrative fees, and attorney’s fees. Id.

       On November 12, 2019, the Government filed a motion for substituted service requesting

the Court to allow the Government to complete service by leaving a copy of the summons and

complaint at the Defendant’s usual place of abode or by leaving both with an individual 21 years

of age or older, and by mailing the documents both by certified mail (“CM-RRR”) and by

regular mail. (D.E. 3). The Government stated that it unsuccessfully attempted to serve the

Defendant at 590 County Road 480, Alice, TX 78322, the same address found in the certificate

of indebtedness filed with the complaint. (D.E. 1; D.E. 3). The Court granted the motion. (D.E.

4).


1/4
       Case 2:19-cv-00209 Document 7 Filed on 06/08/20 in TXSD Page 2 of 4



       On May 21, 2020, the Government filed an affidavit attesting to the completion of

service. (D.E. 5). The affidavit included declarations from the Government’s agents stating that

on March 25, 2020, they mailed the summons and complaint to the Defendant’s alleged place of

abode, the Alice, Texas address. Id. The affidavit further attested that on the same day they

mailed the summons, an agent also went to the Alice, Texas address and left copies of the

documents at the home’s entrance and doorstep. Id. The affidavit, however, did not include any

affirmation that the Alice, Texas address was indeed the Defendant’s current place of abode, and

not the residence of another “Jose A. Garza.” See Id. The CM-RRR mailed summons and

complaint were also returned to the Government on April 27, 2020 marked “Return to Sender,

Unclaimed, Unable to Forward.” Id.

       On June 4, 2020, the Government filed the instant motion for entry of default.

III.   DISCUSSION
       A.     Entry of Default Legal Standard
       “When a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Fed. R. Civ. P. 55. “Accordingly, one becomes a party officially, and

is required to take action in that capacity, only upon service of a summons or other authority-

asserting measure stating the time within which the party served must appear and defend.”

Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350, (1999). “A defendant has no

obligation to appear in court or defend an action before it is formally served with process

directing it to appear before that forum.” Thompson v. Deutsche Bank Nat. Tr. Co., 775 F.3d

298, 303 (5th Cir. 2014); see also Kawall v. New Jersey, 678 Fed. Appx. 86, 87 (3d Cir. 2017)

(“Default may be properly entered only against a party who has been properly served.”);




2/4
      Case 2:19-cv-00209 Document 7 Filed on 06/08/20 in TXSD Page 3 of 4



Pumphrey v. Wood, 628 Fed. Appx. 615, 616 (10th Cir. 2016) (defendant could not be in default

because defendant had not yet been properly served).

       Fed. R. Civ. P. 4(c)(1) requires that a plaintiff in a civil action serve the defendant with a

summons and a copy of the complaint. “Service of process refers to a formal delivery of

documents that is legally sufficient to charge the defendant with notice of a pending action.”

Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 700 (1988). “[T]he core function

of service is to supply notice of the pendency of a legal action, in a manner and at a time that

affords the defendant a fair opportunity to answer the complaint and present defenses and

objections.” Henderson v. United States, 517 U.S. 654, 672 (1996). To show that a plaintiff

properly served a defendant, the plaintiff must provide an affidavit to the court proving effective

service. Fed. R. Civ. P. 4(l)(1). Process may be made by “leaving a copy [of the summons] at

the individual's dwelling or usual place of abode with someone of suitable age and discretion

who resides there.” Fed R. Civ. P. 4(e)(2)(B); Alexander v. Reese, 702 F. App'x 223, 229 (5th

Cir. 2017).

       B.      Government’s Motion for Entry of Default
       Here, the Government’s affidavit (D.E. 5) does not adequately show that the

requirements of service were met.        The affidavit does not include sworn testimony or an

affirmation that the Alice, Texas address was in fact the Defendant’s place of abode. Cf. D.E. 5,

with William Marsh Rice Univ. v. Arrowhead Research Corp., 2015 WL 10987080, at *3 (S.D. Tex.

July 23, 2015) (“Plaintiff has however offered the affidavit of an investigator who indicates that

23644 Maple Springs Drive is [defendant’s] stated address...”). Further, the affidavit states that the

summons was only left at the address and was not received by the Defendant or any other recipient

living in the said address who is of suitable age and discretion. Cf. D.E. 5, with Pena, ex rel. De Los

Santos v. Mariner Health Care Inc., WL 2671566, at *2 (S.D. Tex. July 1, 2010) (“[A]ttached to



3/4
       Case 2:19-cv-00209 Document 7 Filed on 06/08/20 in TXSD Page 4 of 4



each affidavit of service is a return receipt that contains a signature indicating receipt.”); Thanco

Prod. & Imports, Inc. v. Kontos, No. 2009 WL 540963, at *1 (S.D. Tex. Mar. 3, 2009)

(demonstrating a list of the types of documents a court would expect in showing proper service to a

cotenant of the defendant’s residence).             Given these deficiencies, the Court finds that the

Government has failed to adequately provide service pursuant to Fed. R. Civ. P. 4(c)(1). Thus, the

Court DENIES the government’s motion for entry of default.

        The Government must properly serve the Defendant within 90 days after the complaint is

filed. Fed. R. Civ. P. 4(m). Here, the Government has failed to properly serve the defendant.

As such, the Court DISMISSES the case without prejudice pursuant to Fed. R. Civ. P. 4(m).1

IV.     CONCLUSION
        For the foregoing reasons above, the Court DENIES the Government’s motion due to

inadequate service and DISMISSES the case without prejudice.

        SIGNED and ORDERED this 8th day of June, 2020.


                                                          ___________________________________
                                                                    Janis Graham Jack
                                                             Senior United States District Judge




1
  There is a possibility that there may be confusion on which individual named “Jose A. Garza” lives in the Alice,
Texas address, is in debt, and should be the subject of the Government’s claims. The Government’s prior motion for
substituted service describes an encounter between its agent and a person living in the address, with the agent being
asked whether he was looking for “Jr.” or “Sr.” since both have lived there and have the same name. (D.E. 3, Ex. 1).
Other district courts have found that inconsistencies between the defendant and the debtor’s identities preclude
summary judgment in favor of further fact-finding. See United States v. Stone, No. CIV.A. 2:08CV646-MHT, 2009
WL 497505 (M.D. Ala. Feb. 26, 2009); United States v. Williams, No. 04–73603, 2005 WL 1343389 (E.D. Mich.
May 26, 2005). Since the facts of this case may lead to this possibility, the Court does not dismiss this case with
prejudice, although it has discretion to do so. See Fed. R. Civ. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126,
1127 (5th Cir. 1988); Wilson v. Patmon, 2009 WL 6642724, at *1 (S.D. Tex. June 22, 2009). The Court, instead,
dismisses the case without prejudice pursuant to Fed. R. Civ. P. 4(m).


4/4
